Name: Council Regulation (EEC) No 1108/84 of 31 March 1984 amending Regulation (EEC) No 2169/81 laying down the general rules for the system of aid for cotton
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  economic policy
 Date Published: nan

 No L 113 / 18 Official Journal of the European Communities 28 . 4 . 84 COUNCIL REGULATION (EEC) No 1108 /84 of 31 March 1984 amending Regulation (EEC) No 2169/ 81 laying down the general rules for the system of aid for cotton THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the 1979 Act of Accession , and in particular paragraph 9 of Protocol 4 on cotton , Having regard to the proposal from the Commission ( ! ), Whereas under Article 8 ( 1 ) of Regulation (EEC) No 2169 / 81 ( 2 ), as amended by Regulation (EEC) No 1982 / 82 ( 3 ), the percentage of aid paid by Member States , until such time as the quantity actually produced is determined , is laid down , taking into account crop estimates , before the beginning of each marketing year ; Whereas , for the purposes of correct implementation of the system of aid in the case of unginned cotton , the date on which that percentage is laid down should be very near the date on which the product is actually harvested ; Whereas the interval between 1 August , the date laid down in Article 2 of Regulation (EEC) No2169 / 81as the beginning of the marketing year , and the period during which the harvest actually takes place is too long ; whereas the beginning of the marketing year should therefore be postponed by one month , HAS ADOPTED THIS REGULATION : Article 1 The following paragraph shall be added to Article 2 of Regulation (EEC) No 2169 / 81 : The 1983 / 84 marketing year shall , however , end on 31 August 1984 . Thereafter , marketing years shall run from 1 September to 31 August .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1984 . For the Council The President M. ROCARD (') OJ No C 62 , 5 . 3 . 1984 , p. 24 . ( 2 ) OJ No L 211 , 31 . 7 . 1981 , p. 2 . ( 3 ) OJ No L 215 , 23 . 7 . 1982 , p. 5 .